Citation Nr: 0530991	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.

2.  Entitlement to an initial compensable rating for 
hepatitis C.

3.  Entitlement to an effective date prior to November 29, 
1989 for the award of a 100 percent evaluation for 
schizophrenia.

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for disability of the right arm due to surgery performed 
by VA.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran has unverified active service from February 1967 
to December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  At present, the 
veteran's case is before the Board for appellate 
consideration.

The Board further notes that the veteran presented testimony 
during appeal hearings at the RO and before a traveling 
Veterans Law Judge (VLJ) in July 2003 and June 2004, 
respectively.  Copies of the hearing transcripts issued 
following the hearings are of record.

The Board notes that, during the June 2004 hearing before the 
traveling VLJ, the veteran requested consideration of a claim 
for service connection for peripheral myopathy of the lower 
extremities, and entitlement to VA benefits for the loss of 
use of a reproductive organ, both claims to include as 
secondary to the service connected diabetes.  However, as the 
only issues currently before the Board are those set forth on 
the title page of this decision, these matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  Prior to July 2, 2001, the veteran's service-connected 
hepatitis C was not characterized by demonstrable liver 
damage with mild gastrointestinal disturbance.  And, as of 
July 2, 2001, the disability has not been characterized by 
intermittent fatigue, malaise, and anorexia; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.

3.  The service-connected type II diabetes mellitus requires 
the use of insulin and a restricted diet, but there is no 
evidence that it necessitates the regulation of activities.

4.  The veteran's claim for an increased rating for 
schizophrenia was submitted on November 29, 1989.  The 
veteran's entitlement to an increased rating did not arise 
until 1991.  And, the evidence does not demonstrate that a 
factually ascertainable increase in disability occurred 
during the one- year period preceding the date of receipt of 
a claim for increased compensation.

5.  The evidence does not show that the veteran's December 
1993 VA surgery of the right arm led to additional disability 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or other fault on the part of VA, or was not 
reasonably foreseeable.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 0 percent for the service-connected 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.114, Diagnostic Code 7345 (effective prior 
to July 2, 2001); Diagnostic Code 7354 (2005).

2.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent for the service-connected type 
II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2005).

3.  The criteria for entitlement to an effective date prior 
to November 29, 1989 for the award of a 100 percent 
evaluation for schizophrenia have not been met. 38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2005).

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for disability of the right arm due to surgery performed 
by VA is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.358, 3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via the September 2001 RO letter, the 
August 2002 rating decision, the May 2003 statement of the 
case (SOC), and the October 2003 supplemental statement of 
the case (SSOC).  In addition, the September 2001 RO letter 
and the May 2003 SOC provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decision, 
the SOC, and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the September 2001 RO letter, the 
veteran was given initial notice of the VCAA requirements.  
This letter was issued prior to the initial August 2002 AOJ 
decision that is the basis of this appeal.

In this respect, the September 2001 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claims for on appeal.  In addition, the 
reasons and bases of the August 2002 rating decision, the May 
2003 SOC, and October 2003 SSOC specifically explained to the 
appellant what the evidence must show in order to establish 
his entitlement to the claims on appeal.  Furthermore, 
although it is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  See 38 C.F.R. 
§  3.159(b)(1).  Nevertheless, as a practical matter the 
Board finds that he has been notified of the need to provide 
such evidence, for the following reasons.  The AOJ's 
September 2001 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the May 2003 SOC contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

I.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Hepatitis

In this case, in an August 2002 rating decision, the veteran 
was granted service connection and a 0 percent rating for 
hepatitis, effective January 2001.  In this respect, the 
Board notes that both the August 2002 rating decision and the 
May 2003 SOC include a relevant discussion with respect to 
Diangostic Code 7354, which evaluates hepatitis.  The 
criteria by which hepatitis is evaluated was changed, 
effective July 2, 2001.  Prior to the effective date of the 
change, hepatitis was evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  The change included the creation of 
Diagnostic Code 7354, which is specifically applicable to 
hepatitis C (or non-A, non-B hepatitis).  

Whenever there is a change in regulations during the course 
of an appeal, the claim is reviewed under both the old and 
new criteria, in keeping with applicable law, which mandates 
to have the most favorable version of the regulations apply 
to a veteran's claim.  See 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2005); see VAOPGCPREC 3-2000 (2000).  It is important 
to note that the new regulations and accompanying schedule 
for rating disabilities can be applied only as early as July 
2, 2001, as the effective date rule prevents the application 
of a later, liberalizing law to a veteran's claim prior to 
the effective date of the liberalizing law.  See Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  As a result, the period 
prior to July 2, 2001, may only be evaluated under the old 
criteria.  The Board notes however, that when the RO in the 
August 2002 rating decision granted service connection for 
hepatitis C, the noncompensable evaluation was assigned 
effective from January 10, 2001 under the provisions of 
Diagnostic Code 7354, which as noted above did not exist 
prior to July 2001.  Thus, as this appeal involves an initial 
rating effective from January 2001, the Board must consider 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345, 
effective prior to July 2, 2001, and Diagnostic Code 7354, 
effective as of July 2, 2001.

With respect to the evidence, the evidence includes a July 
2002 VA liver examination report which notes the veteran was 
diagnosed with hepatitis C with normal liver function and 
viral load of one million copies.  At this time, the veteran 
was under treatment with ribavirin and interferon under the 
supervision of the VA's infectious disease group.  The 
veteran complained of abdominal discomfort, but no actual 
colicky pain.  He had no fatigue, weakness or depression.  
And, he was 5' 9" weighing 142 pounds.

An August 2002 addendum to the July 2002 VA liver examination 
report notes that the large number of blood transfusions used 
at the time of the splenectomy in 1960, the veteran's contact 
with blood of wounded soldiers in Vietnam, or high risk 
sexual activity while in Vietnam, all may be significant risk 
factors leading to hepatitis C.  In the doctor's opinion, he 
could not find any strong data to point to any one of these 
as more likely than the other as the most likely cause of the 
hepatitis. 

In addition, the evidence includes treatment records from the 
San Juan VA Medical Center dated from 2002 to 2003 which 
basically describes the follow up treatment that the veteran 
has received over time for his service connected hepatitis, 
among other health problems.  These records do not reflect an 
increase in severity of the veteran's condition. 

Upon a review of the evidence, the Board finds that the 
criteria for the assignment of an initial disability rating 
in excess of 0 percent for the service-connected hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.114, Diagnostic Code 7345 (effective prior to July 2, 
2001); Diagnostic Code 7354 (2005).

Specifically, the evidence does not show that, prior to July 
2, 2001, the veteran's service-connected hepatitis C was 
characterized by demonstrable liver damage with mild 
gastrointestinal disturbance.  Furthermore, the evidence does 
not show that, as of July 2, 2001, the disability has been 
characterized by intermittent fatigue, malaise, and anorexia; 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  As such, the veteran's claim for an increased 
initial rating for hepatitis C must be denied.

Type II Diabetes Mellitus

In this case, in an August 2002 rating decision, the veteran 
was granted service connection and a 20 percent rating for 
type II diabetes mellitus, effective January 2001.  The 
veteran's diabetes mellitus has been evaluated as 20 percent 
disabling pursuant to the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The code provides a 20 percent 
disability rating for diabetes mellitus that requires insulin 
and restricted diet, or; use of oral hypoglycemic agent and 
restricted diet.  For the veteran to be assigned a higher 
rating, he must meet the criteria for the assignment of a 40 
percent disability rating for diabetes mellitus that requires 
insulin, restricted diet, and regulation of activities.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).

The evidence includes an October 2001 VA diabetes examination 
report which indicates the veteran has type II diabetes 
mellitus.  The veteran was required to take oral hypoglycemic 
insulin, and although he was required to follow a restricted 
diet, he reported not following up the diabetic diet strictly 
but not having any weight changes.  In addition, the 
examination report specifically indicates that the veteran 
presented no evidence of restriction of activities.

Furthermore, the evidence includes treatment records from the 
San Juan VA Medical Center dated from 2002 to 2003 which 
basically describes the follow up treatment that the veteran 
has received over time for his service connected diabetes, 
among other health problems.  These records do not reflect an 
increase in severity of the veteran's condition. 

Upon a review of the evidence, the Board finds that the 
criteria for the assignment of an initial disability rating 
in excess of 20 percent for the service-connected type II 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2005).  
Specifically, the evidence shows that the service-connected 
type II diabetes mellitus requires the use of insulin and a 
restricted diet.  However, there is no evidence that this 
disability necessitates the regulation of activities.  As 
such, the veteran's claim for an increased initial rating for 
type II diabetes mellitus must be denied.

Conclusion

The Board has also taken into consideration 38 U.S.C.A. 
§ 5107(b), which expressly provides that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
In this case, the Board does not find that the evidence is in 
relative equipoise so as to warrant a grant of the claims of 
appeal. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected disabilities 
have caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  An effective date prior to November 29, 1989 for the 
award
of a 100 percent evaluation for schizophrenia

Generally, the effective date of an evaluation and award of 
compensation based on an original claim will be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In this case, the veteran was granted service connection and 
a 70 percent rating for schizophrenia in an August 1971 
rating decision.  Subsequently, the veteran attempted to 
obtain increased ratings in numerous occasions, but such 
claims were denied by VA, including in Board decisions issued 
in April 1978 and February 1984.  

In this appeal, on November 29, 1989, the veteran once again 
attempted to obtain an increased rating for his 
schizophrenia.  The veteran's claim for an increased rating 
was denied in a July 1990 rating decision, and the veteran 
perfected his appeal to the Board regarding this denial.  
However, in an April 1996 Board decision, the Board granted 
the veteran a 100 percent disability rating for the service-
connected schizophrenia based on September 1991 and January 
1992 statements from Dr. Rojas-Davis which indicated that the 
veteran's condition was severe in degree.  Subsequently, via 
a May 1996 rating decision, the RO implemented the award of 
the veteran's 100 percent rating effective November 29, 1989, 
which was the date of the veteran's claim.

In this case, the veteran argues that, as the April 1996 
Board decision noted the veteran had had schizophrenia since 
at least February 1976, and that he has been unable to work 
due to his condition since that time, he is entitled to a 100 
percent rating for schizophrenia since 1976.

Based upon the above discussed facts, the Board finds that an 
effective date earlier than November 29, 1989 for the award 
of a 100 percent evaluation for schizophrenia is not 
warranted.  The veteran's claim for an increased rating was 
submitted on November 29, 1989.  The veteran's entitlement to 
an increased rating did not arise until 1991, per the 
September 1991 and January 1992 statements from Dr. Rojas-
Davis.  And, the evidence does not demonstrate that a 
factually ascertainable increase in disability occurred 
during the one- year period preceding the date of receipt of 
a claim for increased compensation.  As such, the effective 
date for the veteran's 100 percent rating for schizophrenia 
can be no earlier than that already assigned by the RO as 
November 29, 1989, the date of receipt of claim. 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule is not for 
application in this case.

III.  Benefits under 38 U.S.C.A. § 1151 for disability of 
the right arm
due to surgery performed by VA

The veteran asserts that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for disability of the right 
arm due to surgery performed by VA.  Specifically, during the 
June 2004 appeal hearing before the undersigned VLJ, the 
veteran testified that he had surgery of the right arm in 
1993 or 1994 for fall fractures.  At that time, prior to the 
surgery the doctors did not tell the veteran or take into 
consideration the fact that he had diabetes, and therefore, a 
few days later after the surgery, he developed an infection 
with purulent discharge which required four additional 
surgeries to repair. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.358 (2005).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S. 
Ct. 552 (1994).

However, for claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997, amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See also 
VAOPGCPREC 40-97.  In this case, as the veteran's claim was 
filed in January 2001, a showing of fault or negligence, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, is necessary.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2005).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2) (2005).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2) (2005).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3) (2005).

A review of the treatment and surgical notes/reports 
contained in the veteran's claims files show that in December 
1993 the veteran underwent an open reduction internal 
fixation surgery secondary to radio-ulnar fracture.  He was 
seen four days later due to a deep wound infection.  A 
January 1994 VA pathological report also showed right forearm 
soft tissue with skin and subcutaneous tissue with acute 
necrotizing and suppurative inflammation.  Subsequently, the 
veteran underwent surgery for debridement of the necrotic 
tissue.

Per a July 2002 VA joints examination report, at this time 
the veteran complained of intermittent right forearm pain, 
occasional fingertip numbness and sharp, and also complained 
of decreased range of his forearm (decreased pronation).  He 
also noted occasional cramps at the forearm, and was unable 
to lift heavy objects with the right arm secondary to pain.  
Upon a review of the veteran's medical history and 
examination of the veteran, the examiner diagnosed the 
veteran with history of radio-ulnar open fracture status post 
open reduction internal fixation with secondary infection.  
However, the examiner also found that, with respect to any 
additional limitation of function due to pain, fatigue, 
weakness or lack of endurance following repetitive use or 
during flare-ups, that there was no such additional 
limitation. 

Following a review of the evidence, the Board concludes that 
while the record shows that the veteran is service-connected 
for diabetes, and that he underwent surgery for fall 
fractures in December 1993, there is no evidence that he 
currently suffers from additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA.  However, even assuming 
arguendo that he in fact suffers from the claimed additional 
disability, the record is completely negative for any 
evidence that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. 

There is nothing in the claims files, other than the 
veteran's own contentions, that the veteran's December 1993 
VA surgery led to additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of VA, or was not reasonably foreseeable.  
However, as the evidence does not show that the veteran 
possesses medical expertise, his statements and hearing 
testimony are not probative on this issue.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinion cannot be accepted 
as competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The veteran has not provided 
any medical evidence to support his assertions.  

Thus, following a review of this evidence, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran suffers from additional disability of the 
right arm, which was sustained as a result of the December 
1993 VA surgery and is proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of VA in furnishing the surgical treatment, 
or was not reasonably foreseeable.  As such, the veteran's 
claim of entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for disability of the right arm due to 
surgery performed by VA must be denied.


ORDER

An initial rating in excess of 20 percent for type II 
diabetes mellitus is denied.

An initial compensable rating for hepatitis C is denied.

An effective date prior to November 29, 1989 for the award of 
a 100 percent evaluation for schizophrenia is denied

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the right arm due to surgery performed by VA is 
denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


